                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                         )   BK No.:      20-09214
Selina Gaytan                                                  )
                                                               )   Chapter: 7
                                                               )
                                                                   Honorable Janet S. Baer
                                                               )
                                                               )
                                      Debtor(s)                )
                                                               )   Adv. No.:
                                                               )
                                                               )
                                      Plaintiff(s)
                                                               )
                                                               )
                                                               )
                                      Defendant(s)             )


                                      ORDER REOPENING CASE

        This cause coming to be heard on the Debtor's motion to reopen, the Court being fully advised
in the premises, and due notice having been given,

  IT IS HEREBY ORDERED THAT:

  1. The Debtor's motion to reopen is granted.

  2. No trustee need be appointed.

  3. Upon the filing of Official Form B 423, Certification About a Financial Management Course, the
Debtor shall be issued a discharge of debt.

   4. The chapter 7 case shall be re-closed after the filing of the required certificate and issuance of the
discharge.

  5. In the event no action is taken by the parties within sixty days of the date of this order, the Clerk's
Office may close the case.

                                                             Enter:


                                                                        Honorable Janet S. Baer
Dated: July 09, 2021                                                    United States Bankruptcy Judge
